Mallery, J.
Appellant brought appropriate actions to have two orders of the Washington public service commission set aside.
*11The appeal from the first order (our No. 32657) is dismissed, because it is moot.
This is an appeal from the judgment of the trial court affirming the second order, which granted the telephone company an increase in rates for Clarkston, Washington.
Appellant is a telephone user in that city, which is directly across the river from Lewiston, Idaho, where the telephone exchange serving him is located. Clarkston has never had a telephone exchange. It and Lewiston are both supported by the same hinterland, located chiefly in Idaho. Eighty-eight per cent of the telephone company’s operating property, and three-fourths of the telephones served by the Lewiston exchange, are in Idaho. The Washington public service commission fixed the rate for Clarkston so as to yield a fair return on the operative property in Idaho after payment of operating costs in that state. This procedure was approved in State ex rel. Clarkston Chamber of Commerce v. Department of Public Utilities, 34 Wn. (2d) 141, 208 P. (2d) 882. Naturally, the telephone rate established by the Washington public service commission for Clarkston, is the same as that fixed by the Idaho authorities for Idaho telephones served by the Lewiston exchange. The Lewis-ton rate was established on a state-wide basis.
Appellant contends that profits from the Lewiston exchange are used to make up deficits occurring in the rural sections of Idaho. A business telephone on the Lewiston exchange costs $11.75 a month, while the same telephone on a Washington exchange, having comparable station availability, costs eight dollars a month. Appellant contends that his payment of the Lewiston exchange rate amounts to subsidizing the rural Idaho service.
It is true that both Washington and Idaho rates are fixed on a state-wide basis, and that the costs of service are higher in the country than in cities. It is not, however, strictly accurate to call state-wide rate making a subsidy to rural communities. Every city is supported by and is dependent upon its hinterland, and the availability of rural telephones to the city dweller or business man is as indis*12pensable to him as the service within the city limits. A state-wide rate, therefore, is not so much a matter of subsidy as it is the recognition of the interdependence between cities and their hinterland. In any event, that method prevails in a majority of states. See Re The Chesapeake & Potomac Tel. Co. of Virginia, 69 P. U. R. (N.S.) 161, and cases cited, affirmed in Board of Supervisors of Arlington County v. Commonwealth ex rel. Chesapeake & Potomac Tel. Co. of Virginia, 186 Va. 963, 45 S. E. (2d) 145. Appellant has no just grievance either because Idaho rates for Lewiston are fixed on a state-wide basis, or because Clarkston rates for the Idaho service equal the Idaho rates.
Appellant invokes RCW 80.36.170 [cf. Rem. Rev. Stat., § 10378], which reads:
“No telegraph or telephone company shall make or give any undue or unreasonable preference or advantage to any person, corporation, or locality, or subject any particular person, corporation, or locality to any undue or unreasonable prejudice or disadvantage.”
Appellant contends the statute entitles him to a rate equal to the Washington rate for exchanges having telephone availability comparable to the Lewiston exchange, and that to charge the higher Idaho rate constitutes a discrimination against Clarkston.
What appellant actually seeks is to enjoy Idaho exchange service for Idaho telephones at a rate less than the residents of Idaho pay, because he is in Washington where comparable Washington rates are lower. To grant his demand would impose two different rates upon a single exchange, and would be discriminatory against residents in Idaho using the same service.
Appellant does not contend that the Idaho rate is too high for Idaho, but only that he should enjoy a lesser rate because he lives in Washington. His contentions would be on an entirely different basis, if his service was through a Clarkston, Washington, exchange, a situation not before us. The Washington statute does not entitle him to extraterritorial favoritism in Idaho.
The judgment is affirmed.
*13Grady, C. J., Hamley, Donworth, and Finley, JJ., concur.